FILED
                                                                    Feb 21 2019, 8:07 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Roberta L. Renbarger                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                         Attorney General of Indiana
                                                            Katherine A. Cornelius
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: K.A.H., a Child                           February 21, 2019
in Need of Services,                                        Court of Appeals Case No.
                                                            18A-JC-1763
and
                                                            Appeal from the Allen Superior
A.V.U. (Mother),                                            Court
Appellant-Respondent,                                       The Honorable Richard Karcher,
                                                            Temporary Judge
        v.                                                  The Honorable Sherry Hartzler,
                                                            Magistrate
The Indiana Department of                                   Trial Court Cause No.
Child Services,                                             02D08-1711-JC-731
Appellee-Petitioner.



Tavitas, Judge.




Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                           Page 1 of 20
                                               Case Summary
[1]   A.V.U. (“Mother”) appeals from the trial court’s finding that her minor child,

      K.H., is a child in need of services (“CHINS”). We affirm.


                                                       Issue
[2]   Mother raises one issue, which we restate as whether the evidence establishes,

      by a preponderance of the evidence, that K.H. is a CHINS.


                                                       Facts
[3]   Mother, her boyfriend, M.V. (“Boyfriend”), and Mother’s children, M.G. and

      K.H. lived together in Fort Wayne, Indiana. Mother and Boyfriend had a

      verbally and physically abusive relationship. M.G. and K.H. often overheard

      and witnessed Boyfriend’s screaming, belittling, and battering of Mother. Still,

      Mother often left M.G. and K.H. in Boyfriend’s care because Mother believed

      that Boyfriend was only violent with her.


[4]   In October 2017, the Allen County Department of Child Services (“DCS”)

      opened an investigation regarding alleged abuse or neglect of then-two-year-old

      M.G., who had a black eye and exhibited petechiae. 1 Mother told investigators

      that M.G. had received stitches after falling in the bathtub, and that, after the

      stitches were removed, the resulting bruising and scarring resembled a black



      1
        “When a person is strangled by compressing the jugular veins, blood vessels in the head become over-
      inflated with blood, and the smaller vessels will burst, leaving petechiae. When petechiae are caused by
      strangulation, they are found only in the head. When they are caused by something else, they can be found
      throughout the body.” Smith v. State, 891 N.E.2d 163, 165 (Ind. Ct. App. 2008) (citations omitted).

      Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                          Page 2 of 20
      eye. DCS determined that the claim was unsubstantiated and closed the

      investigation.


[5]   On November 28, 2017, Boyfriend babysat M.G. Later that day, M.G.

      complained to Mother that his head hurt. The following day, Boyfriend again

      babysat M.G., while K.H. was at school. When K.H. returned from school,

      Boyfriend would not allow K.H. inside the house despite the cold; Boyfriend

      insisted that K.H. should play in the backyard. Boyfriend subsequently

      telephoned Mother to say that M.G. was nonresponsive. M.G. was transported

      to the hospital, where he was declared deceased.


[6]   After M.G.’s death, DCS observed “significant and apparent bruising” on

      M.G.’s “face, forehead, back, hips and buttocks in multiple stages of healing.”

      App. Vol. II p. 18. An autopsy revealed that M.G. had sustained “multiple

      blows and strikes from a closed fist,” “severe[ ] injur[ies],” and “blunt force

      trauma to his appendix” before his death. 2 Id. at 15, 20. DCS removed K.H.

      from Mother’s care that day.


[7]   On December 4, 2017, DCS filed a petition alleging that K.H. was a CHINS. 3

      After a hearing, the trial court ordered that K.H. be placed with her maternal

      grandparents and granted supervised visits to Mother and A.H. (“Father”).




      2
       On December 6, 2017, the State charged Boyfriend with murder, domestic battery to a minor resulting in
      death, and aggravated battery.

      3
          DCS filed an amended petition on December 17, 2018.


      Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                         Page 3 of 20
[8]   On January 16, 2018, DCS filed a petition to introduce a videotaped forensic

      interview (“Statement”) of K.H. On or about January 30, 2018, the State

      charged Mother with neglect of a dependent. On March 14, 19, and 23, 2018,

      the trial court conducted a fact-finding hearing and a hearing to determine

      whether child hearsay was admissible. On March 23, 2018, the trial court

      granted DCS’ petition to introduce the Statement. 4


[9]   On July 10, 2018, the trial court entered the following findings of fact and

      conclusions of law:


                                                      *****


               16. The Court finds that the following is undisputed and
               uncontroverted:


                                                      *****


                        i. During the course of Mother’s relationship with
                        [Boyfriend], the couple would often fight in the family
                        home for which the fights would range from arguments
                        about bills to cheating accusations.




      4
       The trial court found that: (1) sufficient indicia of reliability justified admission of the Statement; (2) a
      psychologist certified that participation in the CHINS proceedings “would create a substantial likelihood of
      emotional or mental harm” to K.H.; and (3) “due to the child’s adjustment disorder, depression, anxiety and
      age, [testifying] would cause [K.H.] to shut down, harm her emotional and mental wellbeing, and worsen her
      adjustment disorder, depression and anxiety.” App. Vol. II p. 17. The trial court, thus, declared K.H. an
      unavailable witness, pursuant to Indiana Code Section 31-34-13-3, and found that K.H.’s Statement was
      admissible in the proceeding to determine K.H.’s CHINS status.

      Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                            Page 4 of 20
                    j. . . .[A]t times [Boyfriend] would physically abuse
                    Mother in the home with the children present in the home
                    by pushing, shoving her to the ground, and hitting her
                    causing her bruising to her back on one occasion. Mother
                    does not dispute that the children would either be on the
                    trampoline or in their rooms within earshot of the fighting.


                    k. During the course of arguments, [Boyfriend] would hit
                    [Mother] if she could not dodge his punch. [Boyfriend]
                    would frequently confine Mother to the bedroom and
                    prevent her from leaving. [Boyfriend] would strike Mother
                    either with an open hand or closed fist and he would hit
                    her on her head, back and legs.


                                                        *****


           17. The Court finds that what is disputed is whether the coercive
           intervention of the Court is required for which the Court finds as
           follows:


                    a. Mother has long been the victim of domestic violence by
                    multiple partners.


                    b. Mother’s previous husband, [L.], the father of
                    [Boyfriend 5], was convicted of domestic battery
                    precipitating the end of their marriage.


                    c. Prior to these current proceedings, Mother had never
                    received any counseling concerning domestic violence.




5
    We assume that this is a scrivener’s error, and that L. is the father of M.G., and not Boyfriend.


Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                                   Page 5 of 20
                 d. During the course of Mother’s intake interview with
                 SCAN (Stop Child Abuse and Neglect) concerning her
                 visitation on December 13, 2017, Mother stated that
                 [Boyfriend] only ever pushed her.


                 e. Through the testimony of Mother, she claimed that she
                 was only ever concerned with domestic violence if her
                 children actually witnessed the abuse; that [Boyfriend]
                 didn’t “get physical” often and “would stop and
                 immediately start to apologize.”


                 f. Through the testimony of Mother, the court finds that
                 Mother contended that [Boyfriend] wouldn’t scream at the
                 kids like he screamed at her; that she would intervene
                 during his discipline of the children if he was mad about
                 them spilling things; that she did frown upon his responses
                 and discipline; and that she thought they “agreed they
                 wouldn’t touch each other’s kids.”


                 g. However, despite Mother’s victimization, she left the
                 children with [Boyfriend] on nearly a daily basis.


                 h. After the inception of these proceedings, Mother has
                 been receiving therapy and has started to address domestic
                 violence for the first time. According to Mother[,] “now
                 that I know what I know, it concerns me.” However, also
                 according to Mother “I wasn’t concerned if I was being
                 abused because he couldn’t do that to a child.”


                 i. At the time of the fact-finding proceedings, and having
                 seen the autopsy, [Mother] now accepts [Boyfriend] is a
                 “dangerous guy.” However, leading up to [M.G.’s] death,
                 [Boyfriend] would provide [Mother with] an explanation
                 that made sense to her. “My son never had marks that
                 were hidden—the marks made sense—I never suspected

Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019       Page 6 of 20
                 anything was going on.” Mother now accepts that the
                 child was severely injured and additionally sustained blunt
                 force trauma to his appendix.


        18. Mother has not been able to and is currently unable to obtain
        sufficient help on her own without the State’s aid. Prior to the
        inception of these proceedings, Mother had no recognition that
        she and her children were in danger. It wasn’t until the death of
        her two-year-old child, the provision of some therapy, and
        viewing the autopsy report did [sic] Mother accept that
        [Boyfriend] committed this heinous act against two-year-old
        [M.G.]. At the time of these proceedings, Mother had not
        completed her counseling and has not full [sic] comprehended
        the danger of domestic violence.


        19. However, [Mother’s] acceptance of the brutality of
        [Boyfriend] does not conclude the need for the coercive
        intervention of this Court. Despite having been the victim of
        domestic violence in the past, Mother did not comprehend that
        she was being abused again. Moreover, Mother did not
        comprehend the danger that domestic violence posed to her
        children. Now, Mother is facing criminal charges for which a no
        contact [order] has been issued against her in favor of her
        surviving child.


        20. Mother’s own supports [sic] did not recognize that two-year-
        old [M.G.] was being abused even despite having witnessed
        bruises on the child prior to his death. The Court is struck with
        the fact that it took the death of [M.G.] for anyone to intervene.
        Sadly, although it is too late for [M.G.], it is not too late to
        protect [K.H.].


        21. The Court concludes that [K.H.] was [a] witness to the
        domestic violence to her Mother and was present in the home on


Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019        Page 7 of 20
        the day that [M.G.] died. Yet, Mother persists in her contention
        that the coercive intervention of the Court is not required.


        22. The evidence and the reasonable inferences from the evidence
        and testimony support this Court’s determination that Mother
        had not fully addressed the issue of domestic violence and that
        she will not remedy the issue without the coercive intervention of
        the court. Moreover, [K.H.] had witnessed domestic violence
        and could verbalize what she saw. Furthermore, because of the
        continuing prospect of domestic violence absent this Court’s
        coercive intervention, [K.H.’s] physical and mental health
        remain in serious danger. Thus, the evidence is sufficient to
        support the CHINS adjudication.


        23. “A child’s exposure to domestic violence can support a
        CHINS finding.” K.B. v. Indiana Dep’t of Child Servs., 24 N.E.3d
        997, 1003 (Ind. Ct. App. 2015). Additionally, a single incident of
        domestic violence in a child’s presence may support a CHINS
        finding, and it need not necessarily be repetitive. See id. at 1003-
        04. In K.B., there was evidence that the parties’ children
        witnessed domestic violence and were old enough to
        comprehend it.


        24. Acting under its parens patriae power, the State may interfere
        with parental autonomy when it is “necessary to protect the
        health and safety of children.” In re V.H., 967 N.E.2d 1066, 1072
        (Ind. Ct. App. 2012). The purpose of the CHINS statute is “to
        help families in crisis—to protect children, not punish parents.”
        In re S.D., 2 N.E.3d 1283, 1285 (Ind. 2014).


        25. This trial court must intervene to appropriately protect
        [K.H.]. The CHINS adjudication is simply a determination that
        [ ] children are in need of services and are unlikely to receive
        those services without the court’s intervention; it is not a
        determination of parental fault. In re N.E., 919 N.E.2d 102, 105

Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019      Page 8 of 20
                  [Ind. 2010)]. Clearly Mother requires services to learn how to
                  protect herself so that she can ensure that her child is protected
                  and in a home free from domestic violence.


                  26. The Court concludes the following initially denied allegations
                  concerning the Petition filed on December 17, 2017 and the
                  Second Amended Petition filed on February 18, 2018, are
                  sustained by a preponderance of the evidence: 5, 6, 7, 8, 9, 10,
                  11,14, 15, 16, 17, 18, 17.


                                                    JUDGMENT


                  27. The Court finds and concludes that [K.H.] is “seriously
                  impaired or seriously endangered as a result of the inability,
                  refusal, and neglect of Mother to supply the children with
                  appropriate shelter and supervision.” I.C. 31-34-1-1(1).


                  28. The Court finds and concludes that [K.H.] requires care,
                  treatment, and rehabilitation that she is not receiving and [that]
                  are unlikely to be provided or accepted without the coercive
                  intervention of the Court. I.C. 31-34-1-1 (2).


       App. Vol. II pp. 18-22. Mother now appeals. 6


                                                       Analysis
[10]   Mother appeals from the trial court’s CHINS determination. CHINS

       proceedings are civil actions; thus, “the State must prove by a preponderance of

       the evidence that a child is a CHINS as defined by the juvenile code.” N.L. v.




       6
           Father has admitted that K.H. is a CHINS. App. Vol. II pp. 15-16.


       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019           Page 9 of 20
       Ind. Dep’t of Child Servs (In re N.E.), 919 N.E.2d 102, 106 (Ind. 2010). On

       review, we neither reweigh the evidence nor judge the credibility of the

       witnesses. Id. We consider only the evidence that supports the juvenile court’s

       decision and reasonable inferences drawn therefrom. Id. We reverse only upon

       a showing that the decision of the juvenile court was clearly erroneous. Id.


[11]   Indiana Code Section 31-34-1-1 provides that:


               . . . [A] child is a child in need of services if, before the child
               becomes eighteen years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:


                                 (A) the child is not receiving; and


                                 (B) is unlikely to be provided or accepted without
                                 the coercive intervention of the court.


[12]   “[T]he purpose of a CHINS adjudication is to protect children, not [to] punish

       parents.” In re N.E., 919 N.E.2d at 106. A CHINS adjudication is not a

       determination of parental fault but rather is a determination that a child is in

       need of services and is unlikely to receive those services without intervention of

       the court. Id. at 105.
       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019           Page 10 of 20
                A CHINS adjudication focuses on the condition of the child . . .
                . [T]he acts or omissions of one parent can cause a condition
                that creates the need for court intervention. A CHINS
                adjudication can also come about through no wrongdoing on the
                part of either parent, e.g., where a child substantially endangers
                the child’s own health or the health of another individual, I.C. §
                31-34-1-6; or when a child is adjudicated a CHINS because the
                parents lack the financial ability to meet the child’s extraordinary
                medical needs.


       Id. (citations omitted).


[13]   We initially note that “a child’s exposure to domestic violence can support a

       CHINS finding.” 7 K.B. v. Indiana Dep’t of Child Servs., 24 N.E.3d 997, 1003

       (Ind. Ct. App. 2015). Additionally, a single incident of domestic violence in a

       child’s presence may support a CHINS finding, and it need not necessarily be

       repetitive. See id. at 1003-04.


[14]   Mother challenges the trial court’s finding that “K.H. is seriously impaired or

       seriously endangered as a result of the inability, refusal, and neglect of Mother

       to supply the children with appropriate shelter and supervision.” App. Vol. II

       p. 21. Specifically, Mother disputes the trial court’s findings that: (1) Mother

       failed to prevent K.H. from viewing domestic violence in the home; (2) K.H.

       observed Boyfriend battering Mother; and (3) K.H. was present in the home




       7
        In K.B., we affirmed the trial court’s adjudication of the parties’ children as CHINS where the children
       witnessed domestic violence and were old enough to comprehend it.




       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                           Page 11 of 20
       when Boyfriend allegedly killed M.G. See Appellant’s App. pp. 19-21; see

       Appellant’s Br. pp. 12-13. Mother also maintains that Boyfriend’s arrest

       “resolved” any “immediate issue of exposure to domestic violence, occurring in

       the home[.]” Id. at 15.


[15]   Additionally, Mother counters that K.H. has no need of the trial court’s

       coercive intervention because Mother and K.H. are “involved in ongoing

       counseling”; K.H. receives grief counseling; and, after M.G.’s death, K.H. was

       placed with maternal grandparents, who comprise “a major portion of

       [Mother’s] support group[.]” 8 Appellant’s Br. p. 13, 15, 16.


[16]   We paraphrase and restate the following key findings of the trial court, which

       go to the heart of its determination that K.H. is a CHINS: (1) before the

       underlying proceedings, Mother did not recognize the extent to which she and

       her children were in danger; (2) despite having previously been victimized by

       domestic violence, Mother did not recognize that she was being abused again

       when Boyfriend battered her; and (3) given the continuing prospect of domestic

       violence, Mother requires services to empower her so that she can protect

       herself and ensure the safety of her child(ren).


[17]   At the fact-finding hearing, DCS presented the following evidence in support of

       its petition alleging that K.H. is a CHINS. First, DCS presented the Statement,




       8
        Mother also maintains that she has never been homeless; that her places of residence have “all had working
       utilities[ ] and food”; and that she has “always sought and received appropriate medical care for the
       children[.]” Appellant’s Br. p. 13.

       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                         Page 12 of 20
Patricia Smallwood’s 9 forensic interview of K.H., wherein K.H. stated, in part,

the following:


        Pat Smallwood: So how do [Boyfriend] and your mom get along?


        [K.H.]: That’s a hard one, I don’t know.


        Pat: Do they fight?


        [K.H.] Nods


        Pat: Do they fight with their words or with their bodies or how
        do they fight?


        [K.H.]: [W]ith their words[.]


        Pat: So what happens when [Boyfriend] gets really angry?


        [K.H.]: He touches mommy in a bad way[.]


        Pat: What do you mean?


        [K.H.]: He hits her[.]


        Pat: He hits your mom?




9
 Patricia Smallwood is a forensic interviewer at the Child Advocacy Center at the Dr. Bill Lewis Center for
Children.




Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                          Page 13 of 20
                  [K.H.] nods yes


                  Pat Smallwood: When he hits your mom where does he hit her?


                  [K.H.] points to legs, arms, and shoulders


                  Pat: On her legs? Arms? Oh, everywhere?


                  [K.H.] nods yes


                  Pat: [A]nd what does your mom do?


                  [K.H.]: I don’t know[.]


                  Pat: Does anybody cry?


                  [K.H.]: [Y]es mommy does.


       App. Vol. II pp. 16-17 (emphasis added).


[18]   Next, DCS presented testimony from Melissa Nelson, intake and training

       supervisor for the restoration department of SCAN. 10 Nelson testified that she

       oversaw Mother’s SCAN intake and Mother reported that Boyfriend had “only

       ever pushed her,” which is untrue. Tr. Vol. II p. 52. DCS also presented

       testimony from family case manager, Kalie Ellert, who testified that, “due to

       the [ ] death of [M.G.,] there were also concerns for [K.H.] in the home [ ] due




       10
            The SCAN organization aims to “Stop Child Abuse And Neglect.” App. Vol. II p. 19.


       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019                    Page 14 of 20
       to the domestic abuse or physical abuse[,]” and given “the lasting effects of

       witnessing domestic violence [ ] and seeing what it can do long-term.” Id. at

       56, 57.


[19]   The trial court also heard Mother’s troubling testimony regarding her

       experience with domestic abuse. Mother testified that she and Boyfriend

       argued about “[n]ormal couple” matters. Id. at 60. The following exchanges

       ensued under direct and cross examination of Mother:


               Q     [With Boyfriend] [w]as it [ ] verbal arguments or did it get
               physical?


               A        Depended on the day.


               Q        Okay so how often did it get physical?


               A        Not very often.


               Q        Okay and what would happen when it did get physical?


               A     (sigh) I mean there was a few times where he had put his
               hands on me um but it wasn’t anything where I’d have to go to
               the emergency room or anything like that (sniffle).


               Q     Okay when you say it he put his hands on you can you tell
               me kind of what you mean . . . ?


               A        Um shoving pushing um he’s hit me a few times (sniffle).




       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019    Page 15 of 20
        Q     And where were the children during these um arguments
        you guys would have?


        A     Um they were in their rooms or they would be outside in
        the backyard playing on the trampoline.


        Q        Would you say that they were within earshot at all?


        A        Um if they were in their room yes.


        Q     Were they able to see you guys at any point through a
        hallway or anything?


        A        No.


        Q     Did you have [ ] any concerns about what the children
        might have been exposed to when that happened?


        A        Um not necessarily because they didn’t see anything going
        on.


                                                  *****


        Q       Ah when you were getting into those arguments you said
        they got physical was there um when they got verbal was it loud
        at all?


        A        Um sometimes.


        Q        Okay and how did that make you feel?


                                                  *****

Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019   Page 16 of 20
               A      I felt like I was nothing because whatever he said he would
               find any little insecurity I had and that’s what he would attack
               me with.


                                                         *****


               Q      Okay and when he did actually make contact with you
               was it with his hand or his foot or how did he connect with you?


               A        It was usually his hand.


               Q        Okay was it a closed hand or an open hand?


                                                         *****


               A     —I think like closed fist like maybe once other than that it
               was usually opened.


       Id. at 60-61, 63, 68.


[20]   Mother also testified that K.H. and M.G. were within earshot of Mother’s and

       Boyfriend’s arguments “[m]aybe a handful of times[,]” “[p]ossibly” ten or more

       times; and that Boyfriend “yell[ed]” at the children “if they did something bad,”

       but “not necessarily . . . screaming like he [did] with [her] when [Mother and

       Boyfriend] were fighting.” Id. at 65, 66, 69-70. She also testified that her

       relationship with Boyfriend was not her first violent relationship and that “[her]

       ex-husband was that way.” Id. at 71. Mother testified that, until M.G.’s death,

       she was “not concerned” about leaving Boyfriend alone with the children. Id.

       at 91. When she was asked “was it concerning that you [were] having the

       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019    Page 17 of 20
       altercations you were having and [Boyfriend] was alone with the children every

       day[,]” Mother replied, “No because somebody can abuse their spouse and not

       touch a child.” Id.


[21]   Here, the trial court heard evidence that: (1) K.H. was aware that Boyfriend

       “hits” Mother and that “[M]ommy [cries,]” see App. Vol. II p. 17; (2) K.H.

       witnessed Boyfriend’s physical abuse of Mother and could indicate on her own

       body where Boyfriend had struck Mother; (3) K.H. was aware of and felt the

       impact of Boyfriend’s alleged killing of M.G.; (4) Mother has been victimized

       by domestic violence in at least two relationships; (5) despite Boyfriend’s

       violence toward her, Mother continued to leave the children in his care and

       extended Boyfriend the benefit of the doubt regarding M.G.’s injuries; (6)

       despite warning signs, Mother did not appreciate the extent to which she and

       the children were in danger until M.G.’s death; (7) the unique circumstances of

       the case prompted DCS’ concern regarding “the lasting effects of witnessing

       domestic violence” on K.H., id. at 57; and (8) Mother did not undergo therapy

       relating to domestic violence until after M.G.’s death.


[22]   We are sensitive to the fact that a CHINS finding is not a determination of

       parental fault; we also appreciate the fact that Mother has been battered in two

       relationships and has suffered the devastating loss of a child. That said,

       Mother’s contention that Boyfriend’s arrest, following M.G.’s death, eliminated

       the need for coercive intervention of the trial court is stunning in its lack of self-

       awareness. We find most disturbing the fact that the postmortem examination



       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019       Page 18 of 20
       of M.G. revealed bruises all over his body in various stages of healing; yet,

       Mother maintains that she was unaware of the abuse.


[23]   The domestic violence that allegedly resulted in M.G.’s death is not an isolated

       incident in Mother’s life. At issue before the trial court was not just reckoning

       with the aftermath of M.G.’s senseless death, but also with Mother’s inability to

       protect her children from ongoing domestic violence. We agree with the trial

       court that, “although it is too late for [M.G.], it is not too late to protect” K.H.

       App. Vol. II p. 20; see K.B., 24 N.E.3d at 1003 (upholding CHINS adjudication

       where the parties’ children witnessed domestic violence and were able to

       comprehend it); see id. at 1003-04 (holding that a single incident of domestic

       violence in a child’s presence may support a CHINS finding, and it need not

       necessarily be repetitive); see also In re R.P., 949 N.E.2d 395, 401 (Ind. Ct. App.

       2011) (holding that the CHINS statute does not require the juvenile court and

       DCS to wait until a child is physically or emotionally harmed to intervene;

       rather, a child may be determined to be a CHINS if his or her physical or

       mental condition is endangered).


[24]   DCS established, by a preponderance of the evidence, that K.H. “is seriously

       impaired or seriously endangered as a result of the inability, refusal, and neglect

       of Mother to supply the children with appropriate shelter and supervision” and

       K.H. “requires care, treatment, and rehabilitation that she is not receiving and

       are unlikely to be provided or accepted without the coercive intervention of the

       Court.” See App. Vol. II pp. 21-22. The devastating physical trauma that

       Mother and M.G. suffered, and Mother’s inability to recognize the effects of

       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019      Page 19 of 20
       domestic violence on her parenting and on her children’s well-being, warrant

       the coercive intervention of the CHINS court. The trial court’s determination

       that K.H. is a CHINS is not clearly erroneous. We affirm.


                                                   Conclusion
[25]   The trial court’s finding that K.H. is a CHINS is not clearly erroneous.


[26]   Affirmed.


[27]   Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 18A-JC-1763 | February 21, 2019   Page 20 of 20